Citation Nr: 1814872	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-31 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for contact dermatitis with tinea pedis, to include on both a schedular and extraschedular basis.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1950 to March 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  

This issue was previously remanded by the Board in May 2015 and January 2017 for additional development by the agency of original jurisdiction (AOJ).  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

During the pendency of this appeal, the RO issued an April 2017 rating decision which granted the Veteran an increased initial rating, to 30 percent, for his contact dermatitis with tinea pedis.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased disability rating remains in appellate status.  

The Veteran's representative has on several occasions submitted motions for additional time to submit new evidence.  The most recent of these, dated in November 2017 and requesting an additional 45 days, was granted that same month by the Board.  As 45 days has now passed, this claim will now be considered by the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).



FINDING OF FACT

The Veteran's contact dermatitis with tinea pedis affects less than 40 percent of the entire body and less than 40 percent of exposed areas, and does not require constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs over the past 12 months.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the Veteran's contact dermatitis with tinea pedis have not been met at any time during the pendency of the appeal.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Codes 7801-06, 7813 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the present case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Likewise, there is no indication in the record of a failure to assist the Veteran in the development of his claim.  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to VA's duty to assist).  

This appeal arises from an initial grant of service connection and assignment of a disability rating.  Courts have held that, when an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded VA medical examinations and opinions on several occasions, most recently in April 2017, for the disability on appeal.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran contends an initial rating in excess of 30 percent is warranted for his service-connected skin disability, contact dermatitis.  He contends this disability results in a higher degree of impairment than is reflected by the current rating, and an increased initial rating is therefore warranted.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Fenderson v. West, 12 Vet. App. 119 (1998); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

For the entire initial disability rating period from August 12, 2004, to the present, the service-connected dermatitis has been rated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7813, which in turn provides for evaluation under Diagnostic Codes 7801-6, as appropriate.  In the present case, DC 7806 has been selected.  Under DC 7806, the rating code for dermatitis and eczema, a 10 percent rating is assigned when at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or for dermatitis or eczema that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is assigned for dermatitis or eczema, affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or for dermatitis or eczema that requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  38 C.F.R. § 4.118, DCs 7801-13.  

Regarding skin disabilities, the U.S. Court of Appeals for Veterans Claims (Court) held that topical use of corticosteroids constitutes systemic therapy under this diagnostic code.  Johnson  v. McDonald, 27 Vet. App. 497 (2016).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit), however, subsequently reversed that decision by the Court.  Johnson v. Shulkin, 862 F. 3d 1351 (Fed. Cir. 2017).  In reversing, the Federal Circuit agreed with the Secretary that the Veterans Court erred when it "read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of 'systemic therapy.'"  The Federal Circuit noted that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit went on to explain that  "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.  

The Veteran has been afforded numerous VA examinations of his service-connected skin disability, to include examinations in February 2012, November 2015 with May 2016 addendum, and April 2017.  VA and private treatment records, to include color photographs, have also been obtained and reviewed.  These examination reports and medical treatment records confirm recurrent and intermittent rashes, chiefly noted on the feet and calves, the hands, and the torso, both front and back.  These rashes are not noted, however, to involve the face, head, or neck.  The Veteran has reported having four skin malignancies surgically removed over the past several years.  No current malignancies or melanomas were noted on the most recent examination, however.  On VA examination in February 2012, the Veteran was noted to use systemic therapy involving corticosteroids for less than six weeks over the past year.  On his most recent VA examination, in April 2017, he was noted to use only topical corticosteroids, and he denied use of any oral medications for his skin disabilities.  All VA examiners of record have described the Veteran's dermatitis as involving less than 40 percent of his entire body, and less than 40 percent of exposed areas.  Examiners have also noted that the Veteran's dermatitis has not resulted in any unusual or severe complications, and has not impacted his ability to obtain or maintain employment, with the exception that the Veteran should not work with oils used in metallic cutting, as these substances tend to aggravate his dermatitis.  The Veteran reported that while he was working on a fulltime basis, he would experience difficulty in his work as a machinist when he experienced outbreaks of dermatitis on his hands, as the skin disorder would make working with hands painful and difficult.  He stated he is now retired.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 30 percent for any period during the pendency of this appeal.  Specifically, the evidence of record does not indicate the Veteran's contact dermatitis affects more than 40 percent of the entire body or more than 40 percent of exposed areas, or that it requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, as would warrant the next higher rating of 60 percent.  Additionally, as the evidence of record also does not indicate disfigurement of the face, head, or neck, or malignancies of the skin, evaluation under other diagnostic criteria is not warranted.  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected skin disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including recurrent rashes and frequent use of topical corticosteroids, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  The Veteran's representative has argued that episodic outbreaks involving the Veteran's hands and feet interfered with his employment such that he was forced to miss up to 2-3 weeks per year from his work due to his skin disorder.  As noted above, the Veteran has stated he is now retired.  

While the Board acknowledges that the service-connected skin disability has resulted in some degree of impairment with employment, the Board does not find such impairment to be marked or otherwise unusual or different from other veterans similarly situated.  The Board does not question the assertion that the Veteran's skin disability resulted in some loss of time from work, but this loss does not appear to be excessive and does not appear to have threatened the Veteran's overall employment status.  As such, the Board does not find that referral for extraschedular consideration is warranted.  

Finally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, as he has been granted service connection for only a single disability.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's skin disability is considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


ORDER

An initial rating in excess of 30 percent for contact dermatitis with tinea pedis is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


